Name: Commission Directive 88/126/EEC of 22 December 1987 amending Directive 87/94/EEC on the approximation of the laws of the Member States relating to procedures for the control of characteristics of, limits for and resistance to detonation of straight ammonium nitrate fertilizers of high nitrogen content
 Type: Directive
 Subject Matter: means of agricultural production;  natural and applied sciences;  European Union law;  technology and technical regulations;  chemistry
 Date Published: 1988-03-09

 Avis juridique important|31988L0126Commission Directive 88/126/EEC of 22 December 1987 amending Directive 87/94/EEC on the approximation of the laws of the Member States relating to procedures for the control of characteristics of, limits for and resistance to detonation of straight ammonium nitrate fertilizers of high nitrogen content Official Journal L 063 , 09/03/1988 P. 0012 - 0012 Finnish special edition: Chapter 13 Volume 17 P. 0035 Swedish special edition: Chapter 13 Volume 17 P. 0035 *****COMMISSION DIRECTIVE of 22 December 1987 amending Directive 87/94/EEC on the approximation of the laws of the Member States relating to procedures for the control of characteristics of, limits for and resistance to detonation of straight ammonium nitrate fertilizers of high nitrogen content (88/126/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/876/EEC of 15 July 1980 on the approximation of the laws of the Member States relating to straight ammonium nitrate fertilizers of high nitrogen content (1), and in particular Article 8 thereof, Having regard to Council Directive 76/116/EEC of 18 December 1975 on the approximation of the laws of the Member States relating to fertilizers (2), and in particular Article 9 (2) thereof, Whereas the length and the technical complexity of Commission Directive 87/94/EEC (3) - the various methods of analysis and test are taken from different technological disciplines - and the number of languagues to be made to correspond reveal, after adoption of the Directive by the Commission, that a linguistic revision and some technical corrections are necessary (4); Whereas this linguistic revision and the technical corrections necessitate an extension of the time limit for complying with this Directive in the Member States, and a postponement of the date appears essential; Whereas the amendments provided for in this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directives for the removal of technical barriers to trade in fertilizers, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 87/94/EEC is hereby amended as follows: In Article 2 (1), '31 December 1987' is replaced by '30 November 1988'. Article 2 1. Member States shall take the measures necessary to comply with this Directive not later than 30 November 1988 and shall forthwith inform the Commission thereof. 2. Member States shall communicate to the Commission the texts of the provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive is addressed to the Member States. Done at Brussels, 22 December 1987. For the Commission COCKFIELD Vice-President (1) OJ No L 250, 23. 9. 1980, p. 7. (2) OJ No L 24, 30. 1. 1976, p. 21. (3) OJ No L 38, 7. 2. 1987, p. 1. (4) See page 16 of this Official Journal.